DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-16 are allowed.

Reasons for Allowance 
3.	The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations “a first catch region circumferentially flanking the reference region, provided with a first catch guide, having a first catch entry passage, and a first catch slide having a first catch exit passage; a shelf region circumferentially flanking the first catch region, provided with an upper shelf” and “a skirt of the dispensing head comprising a skirt wall having a free skirt edge, comprising: a rigid reference tooth or a flexible reference tab; a first flexible tab and a first tab tooth located near the first flexible tab between the first flexible tab and the skirt edge; and a second flexible tab and a second tab tooth, located near the second flexible tab, between the second flexible tab and the skirt edge” in claim 1. The closest prior arts are Contiero (US PN 7,980,427), Contiero (US PN 7,841,491), Foster (US PN 7,478,739) and Foster (US PN 5,810,209). Each of the prior arts teach a bottle connection between the container and the pump with various recess, protrusions, snap, or tooth features. However, none of the prior arts teach all of the structural elements of the neck region of the bottle and the skirt of the dispensing head to anticipate the independent claim. Furthermore, there is no motivation to modify the prior arts to arrive at the exact same configuration of structures as recited in the claim. Therefore, claim 1 is allowed along with dependent claims 2-16.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754